Citation Nr: 0029649	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a higher rating for irritable bowel syndrome, 
initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1975 to July 1979, 
and from January 1990 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that granted service 
connection for irritable bowel syndrome, and assigned a 10 
percent evaluation under diagnostic code 7319, effective from 
May 1998.  The veteran submitted a notice of disagreement in 
June 1999, and the RO issued a statement of the case in July 
1999.  The veteran submitted a substantive appeal in July 
1999.  A hearing scheduled in March 2000 was canceled when 
the veteran failed to report.


FINDING OF FACT

The veteran's irritable bowel syndrome is manifested 
primarily by frequent episodes of alternating diarrhea and 
constipation and abdominal pain generally relieved by rest 
and medication on an "as needed" basis; severe irritable 
bowel syndrome, or more or less constant abdominal distress 
are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7319 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records note a 15-year history of irritable 
bowel syndrome, which was not considered disabling.

Records show that the veteran was examined in August 1998.  
He reported symptoms of irritable bowel syndrome consisting 
of intermittent diarrhea, constipation, gas, cramping, and 
pain since 1978.  He reported having some stress fecal 
incontinence, which was aggravated by external hemorrhoids.  
He reported no significant weight change.  The veteran 
reported having intermittent nausea and vomiting, diarrhea 
and constipation, 4-to-6 bowel movements some days, and 
sometimes having no bowel movements for 1-to-3 days.  He 
reported intermittent abdominal pain in various sites, 
described as dull.  The veteran reported that he was able to 
relieve the pain by laying on his side.  He reported treating 
the condition with a fiber supplement and Imodium on an "as 
needed" basis.

Upon examination, the veteran was well-nourished, well-
developed, and in no distress; weight was 216 pounds.  His 
abdomen was soft and nontender and without evidence of 
ascites, superficial veins, or hepatosplenomegaly; there were 
no masses.  Normal bowel sounds were heard; no abnormal 
bruits or pulsations were present.  The veteran was diagnosed 
with irritable bowel syndrome.  The examiner noted that the 
veteran had to rest when symptoms of his irritable bowel 
syndrome flared up, but that there should be no significant 
impact on his occupation or on activities of daily living.

A February 1999 RO rating decision granted service connection 
for irritable bowel syndrome, and assigned a 10 percent 
evaluation under diagnostic code 7319, effective from May 
1998.

VA outpatient records show that the veteran was treated for 
irritable bowel syndrome in June 1999.  Records reflect that 
a gastrointestinal appointment in September 1999 was canceled 
by the veteran.

Statements of the veteran in the claims folder are to the 
effect that he does not seek medical care with each episode, 
and that this service-connected disability is neither 
resolved nor controlled.


B.  Legal Analysis
   
In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Irritable bowel syndrome is not assigned a specific 
diagnostic code in the rating schedule. When a disability not 
specifically listed in the rating schedule is encountered, it 
will be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Although, no more than one rating may be 
assigned without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.

A review of the record shows that service connection has been 
granted for irritable bowel syndrome, and that an evaluation 
was assigned under Diagnostic Code 7319 for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).

A 10 percent rating is assigned for moderate irritable colon 
syndrome when there are frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Code 7319 
(1999).

The veteran asserts that his irritable bowel syndrome is more 
severe than currently rated, but this assertion is not 
supported by the objective medical evidence of record.  
Recent medical evidence indicates a long history of irritable 
bowel syndrome, but does not show more or less constant 
abdominal pain with severe symptoms to warrant a 30 percent 
rating. While it is clear that the veteran frequently 
experiences episodes of alternating diarrhea and constipation 
and abdominal pain, the evidence shows, for the most part, 
that the veteran's symptoms are relieved by rest or by taking 
medication on an "as needed" basis.  Moreover, the examiner 
noted that symptoms attributed to irritable bowel syndrome 
would neither impact significantly on the veteran's 
occupation nor on activities of daily living.  There is no 
evidence in the record that the veteran's irritable bowel 
syndrome presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

The evidence shows that the veteran's disability is 
manifested by frequent episodes of alternating diarrhea and 
constipation and abdominal pain, which the Board finds to be 
representative of moderate irritable bowel syndrome and best 
evaluated as 10 percent disabling under Code 7319.  In light 
of all evidence of record, the Board finds that the veteran's 
present level of disability does not more closely approximate 
severe irritable bowel syndrome; there is no evidence of more 
or less constant abdominal pain.  In this regard the evidence 
is not in equipoise, but is against a higher rating.  Thus 
the benefit of the doubt cannot be applied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence shows that this level of impairment due to 
irritable bowel syndrome has existed since the effective date 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

An initial rating greater than 10 percent for irritable bowel 
syndrome is denied.





REMAND

A July 1999 RO rating decision granted service connection for 
hemorrhoids, and assigned a noncompensable evaluation under 
diagnostic code 7336.  In correspondence dated in July 1999 
and in December 1999, the veteran disagreed with that 
determination, thereby placing this issue in appellate 
status.  38 C.F.R. §§ 20.200, 20.201 (1999).  A review of the 
record does not show that this issue has been made the 
subject of a statement of the case, and it should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address this issue 
until the veteran has been sent a statement of the case.  
38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issue of entitlement to a compensable 
rating for hemorrhoids. The veteran 
should be advised that he must submit a 
VA Form 9 or substantive appeal within 60 
days in order to obtain appellate 
consideration of this issue.

If a timely substantive appeal is received with regard to the 
above issue, the case should be sent to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


